Electronically Filed
                                                    Supreme Court
                                                    SCPW-12-0000399
                                                    06-JUN-2012
                                                    02:03 PM



                       NO. SCPW-12-0000399

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   CEDRIC AH SING, Petitioner,

                               vs.

        THE HONORABLE STEVEN S. ALM, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                     (S.P.P. NO. 11-1-0035)

                              ORDER
  (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ. and
      Circuit Judge Wilson, in place of Duffy, J., recused)

           Upon consideration of petitioner Cedric Ah Sing's
petition for a writ of mandamus, the respondent judge's answer,
and the record of S.P.P. No. 11-1-0035, it appears that the
petition for post-conviction relief and motion for appointment of
counsel filed in S.P.P. No. 11-1-0035 was disposed of on May 10,
2012. Petitioner's request for mandamus relief is moot.
Therefore,
           IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied as moot.
           DATED: Honolulu, Hawai#i, June 6, 2012.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Michael D. Wilson